Exhibit 10.6

AMENDMENT #1 TO AMENDED AND RESTATED

CHANGE OF CONTROL EMPLOYMENT AGREEMENT

AMENDMENT #1 dated as of November 4, 2009 (this “Amendment”) to AMENDED AND
RESTATED CHANGE OF CONTROL EMPLOYMENT AGREEMENT by and between tw telecom
holdings inc., a Delaware corporation (“Holdings”), and tw telecom inc., a
Delaware corporation (the “Company”), and Mark Peters (the “Executive”).

WHEREAS, Holdings and the Executive entered into an Amended and Restated Change
of Control Employment Agreement dated December 12, 2008 (the “Prior Agreement”).

WHEREAS, the Board of Directors of the Company (the “Board”) and Executive have
determined that it is in the best interests of the Company and its stockholders
to amend the Prior Agreement.

WHEREAS, the Board has determined that the Company should be the contracting
party with the Executive rather than Holdings;

NOW, THEREFORE, the Prior Agreement is hereby amended as of the date first
written above as follows:

Section 1. The Company hereby assigns the Prior Agreement to tw telecom inc. and
tw telecom inc. hereby assumes and agrees to perform the Prior Agreement, as
amended hereby, and all obligations of tw telecom holdings inc. hereunder. All
references in the Agreement, as amended hereby, to the “Company” will mean tw
telecom inc.

Section 2. Section 2 of the Prior Agreement is hereby amended to read in its
entirety as follows:

“Section 2. Employment Period. The Company hereby agrees to continue the
Executive in its employ, subject to the terms and conditions of this Agreement,
for the period commencing on the Effective Date and ending on the eighteen-month
anniversary of the Effective Date (the “Employment Period”). The Employment
Period shall terminate upon the Executive’s termination of employment for any
reason.”

Section 3. Section 4(c) of the prior Agreement is hereby amended to delete the
penultimate sentence, so that the Section, as amended, will read as follows:

“(c) Good Reason. The Executive’s employment may be terminated by the Executive
for Good Reason or by the Executive voluntarily without Good Reason. “Good
Reason” means:

(1) the assignment to the Executive of any duties substantively inconsistent
(and excluding the assignment of insubstantial and isolated additional duties
that are not



--------------------------------------------------------------------------------

substantively inconsistent) with the Executive’s position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 3(a), or any other diminution in
such position, authority, duties or responsibilities (whether or not occurring
solely as a result of the Company’s ceasing to be a publicly traded entity),
excluding for this purpose an isolated, insubstantial and inadvertent action not
taken in bad faith and that is remedied by the Company promptly after receipt of
notice thereof given by the Executive;

(2) any failure by the Company to comply with any of the provisions of
Section 3(b), other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and that is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

(3) the Company’s requiring the Executive (i) to be based at any office or
location other than as provided in Section 3(a)(1)(B), (ii) to be based at a
location other than the principal executive offices of the Company if the
Executive was employed at such location immediately preceding the Effective
Date, or (iii) to travel on Company business to a substantially greater extent
than required immediately prior to the Effective Date;

(4) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

(5) any failure by the Company to comply with and satisfy Section 11(c).

For purposes of this Section 4(c), the determination of Good Reason shall be
made by the Executive in good faith, and shall be described in reasonable detail
in a written notice provided to the Company not later than thirty (30) days
after the occurrence of the events deemed to constitute Good Reason. The
Executive’s mental or physical incapacity following the occurrence of an event
described above in clauses (1) through (5) shall not affect the Executive’s
ability to terminate employment for Good Reason.”

Section 4. Section 12 of the Agreement is amended to add a new subsection (h) to
read in its entirety as follows:

“(h) Notwithstanding the foregoing or anything in this Agreement to the
contrary, the Executive may be characterized, for purposes of tax withholding
and reporting, as an employee of tw telecom holdings inc. or another Affiliated
Entity, and any compensation and benefit obligations of the Company hereunder,
other than any rights to equity compensation in respect of the Company, may be
performed or fulfilled by tw telecom holdings inc. or another Affiliated
Entity.”

Section 5. Except as amended hereby, the Prior Agreement shall remain in full
force or effect. All references in the Prior Agreement to “the Agreement” or
“this Agreement” will refer to the Prior Agreement as amended by this Amendment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company and holdings have each
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

 

MARK PETERS

/s/ Mark Peters

tw telecom inc. By:  

/s/ Larissa Herda

Name:   Larissa Herda Title:   Chairman, Chief Executive Officer and President

 

3